NOT FOR PUBLICATION

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE

CHRISTOPHER SANDERS, SR.,     :     CIV. NO. 18-13641 (RMB)
and SANDERS SR. CHILREN,      :
                              :
               Plaintiff      :
                              :
     v.                       :          OPINION
                              :
CAMDEN, NEW JERSEY et al,     :
                              :
                              :
               Defendants     :

BUMB, DISTRICT JUDGE

     Christopher Sanders, proceeding pro se, is a prisoner who was

confined at the Federal Correctional Institution McKean (“FCI

McKean”) in Bradford, PA when he filed this action on September 6,

2018. (Compl., ECF No. 1.) Petitioner did not file an application

to proceed in forma pauperis under 28 U.S.C. § 1915(a), nor did he

pay a filing fee for this action.

     Local Rule 5.1(f) states that “[a]ny papers received by the

Clerk without payment of such fees as may be fixed by statute or

by the Judicial Conference of the United States for the filing

thereof shall be marked “received” and the date and time of receipt

shall be noted thereon.” The Court will administratively terminate

this matter but Plaintiff will be permitted to reopen if he timely

submits the filing fee or in the alternative submits a properly

completed IFP application.
     When a prisoner is permitted to proceed without prepayment of

the filing fee or when the prisoner pays the filing fee for a civil

action and seeks redress from a governmental entity, officer or

employee of a governmental entity, 28 U.S.C. §§ 1915(e)(2)(B);

1915A(b) and 42 U.S.C. § 1997e(c)(1) require courts to review the

complaint and sua sponte dismiss any claims that are (1) frivolous

or malicious; (2) fail to state a claim on which relief may be

granted; or (3) seek monetary relief against a defendant who is

immune from such relief. For the reasons discussed below, Plaintiff

fails to state a claim.

I.   Sua Sponte Dismissal

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however   inartfully   pleaded,   must   be   held   to   ‘less   stringent

standards   than   formal   pleadings    drafted     by   lawyers.’”   Id.

(internal quotation marks omitted). “Court personnel reviewing pro

se pleadings are charged with the responsibility of deciphering

why the submission was filed, what the litigant is seeking, and

what claims she may be making.” See Higgs v. Atty. Gen. of the

U.S., 655 F.3d 333, 339-40 (3d Cir. 2011) (quoting Jonathan D.

Rosenbloom, Exploring Methods to Improve Management and Fairness



                                   2
in Pro Se Cases: A Study of the Pro Se Docket in the Southern

District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).

     A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556.) Legal

conclusions, together with threadbare recitals of the elements of

a cause of action, do not suffice to state a claim. Id.

     Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice, but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).
                                 3
II.   DISCUSSION

      A.   The Complaint

      Plaintiff’s complaint is incomprehensible. (Compl., ECF No.

1.) Plaintiff names “Camden, New Jersey et al” as the defendant(s)

but his complaint refers to “FCI Berlin 117-FP-00007 Civil Action”

and “Bankruptcy Court for the District of Columbia Civil Action

No. 18-1670(UNA).” Plaintiff further alleged the following:

           Constitution protects good-behavior credits
           on voided sentence a new sentence imposed
           after the original was struck down as
           unconstitutional must retain the good behavior
           credits assessed against the first U.S. Court
           of Appeals for the Six [sic] Circuit held
           Aug.14.514.

           Delay in relaying plea offer was ineffective
           assistance, Defence [sic] counsel has a duty
           to promptly relay a plea offer to a defendant
           the Connecticut Supreme Court held 516.

           Group can make another case against D.C. Metro
           “Religious” Ad Ban. A group challenging a ban
           on Religious and other issue-oriented Ads in
           the Washington area Metro system can make
           another case to overturn it even though an
           appeals court broadly rejected its claim that
           the prohibition is unconstitutional. 517.

           Safety valve statement can lead to an enhanced
           sentence. Statement A defendant doing an
           interview intended to help get a reduced
           sentence   wear   [sic]   properly   used   to
           ultimately enhance his sentence, the U.S.
           Court of Appeals, for the Eleventh Circuit
           said Aug. 16 in a[n] unpublished opinion. 518.




                                 4
          Pharma Bro’s Ex-Lawyers Can’t Get New Fraud
          Trail [sic] or acquittal. Martin Shkrelis wire
          fraud a Federal court said. 521.

     The Court cannot determine what relief Plaintiff is seeking

by filing this Complaint. If Plaintiff chooses to proceed with

this action, he must file an amended complaint explaining what he

is seeking and why he believes he is entitled to such relief.

III. CONCLUSION

     For the reasons stated above, the Court will administratively

terminate this action, subject to reopening by Plaintiff if he

timely pays the filing fee or submits a properly completed IFP

application pursuant to 28 U.S.C. § 1915(a)(2). To avoid dismissal

of the Complaint for failure to state a claim, Plaintiff must also

find an amended complaint.

An appropriate order follows.



DATE: January 22, 2019
                                s/Renée Marie Bumb
                                RENÉE MARIE BUMB
                                United States District Judge




                                  5
